Citation Nr: 1536677	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  12-71 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant (the Veteran) is represented by: Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from September 1965 to September 1967.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the RO in Denver, Colorado.

The Veteran requested a Board hearing via videoconference (see June 2012 VA Form 9).  The hearing was scheduled for May 15, 2015, and notice of the date, time, and location of the hearing was sent to the Veteran on April 13, 2015.  In January 2015, an unrelated notice had been returned to the RO as undeliverable.  The label attached by the U.S. Postal Service to the returned notice contained a new address for the Veteran, listed as a forwarding address.  Nevertheless, the hearing notice was sent to the Veteran's old address and was subsequently returned by the Postal Service as undeliverable.  On May 15, 2015, the date of the scheduled hearing, the presiding Veterans Law Judge recorded that the Veteran did not appear.  The RO sent notice to the Veteran three days after the scheduled hearing acknowledging that it had discovered his new address listed on the returned January 2015 notice and had updated his address.  

In light of the recent update in the address of record, and to ensure due process, the Board has ordered that additional notice be sent to the updated address of record, and that such notice afford the Veteran an opportunity to reschedule a hearing.  Such notice was sent on June 25, 2015.  To date, there has been no response from the Veteran.  


FINDINGS OF FACT

1.  The Veteran was exposed to loud sounds in service and has a current bilateral hearing loss disability and tinnitus

2.  Current bilateral hearing loss and tinnitus are not related to service, to include exposure to loud sounds therein.  

3.  An organic disease of the nervous system did not manifest to a degree of 10 percent or more within one year of service separation.  

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service; an organic disease of the nervous system is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2.  Tinnitus was not incurred in service; an organic disease of the nervous system is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for bilateral hearing loss and tinnitus on the basis that each is related to noise exposure during service.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Proving service connection requires (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  Organic disease of the nervous system is included among the enumerated chronic diseases.  However, in order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss and tinnitus may be considered organic disease of the nervous system.  The criteria for establishing a manifestation to a degree of 10 percent or more are set out under 38 C.F.R. §§ 4.85, 4.86, 4.87 (2015).  

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. 155.

In this case, service treatment records reveal that, at service entrance in July 1965, the Veteran reported a history of a hearing defect.  When examined, accepted, and enrolled for service in July 1965, the following pure tone thresholds were recorded:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
0 (10)
0 (10)
-
20 (25)
LEFT
5 (20)
5 (15)
0 (10)
-
30 (35)

Prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association.  Since November 1, 1967, audiometric results standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the thresholds reported in the July 1965 examination have been converted to the ISO-ANSI standards and are shown in parentheses.

While these readings indicate some diminished acuity, they do not constitute a hearing loss disability for VA purposes.  The examiner indicated that the Veteran's auditory acuity was considered normal.  He was assigned a physical profile (PULHES) rating of H-1.  PULHES is the six categories into which a physical profile is divided.  The H stands for hearing and ear.  The number 1 indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011) (to rebut the presumption of soundness in the case of a wartime veteran, the evidence must clearly and unmistakably show not only that the disorder at issue pre-existed entry into service, but clear and unmistakably show that the disorder did not undergo aggravation in or as a result of service).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

As a disability was not found on examination at enlistment, the presumption that the Veteran's hearing was sound at entry into service has attached in this case.  The case thus becomes one of service incurrence rather than service aggravation.  

There was no complaint of or treatment for hearing loss during service.  At service separation in August 1967, the following pure tone thresholds were recorded:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
-
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
-
0 (5)

The Veteran's auditory acuity was found to be clinically normal and he was assigned a physical profile value of H-1.  The Veteran reported a history of hearing loss.  

After service, there is no evidence of any evaluation or treatment for hearing loss or tinnitus, or of any claim for disability benefits for hearing loss or tinnitus, until the current claim filed in April 2011.  This lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology regarding an organic disease of the nervous system.  While this evidence is not determinative, it weighs against both claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In developing the current claim, the Veteran was afforded a VA examination in December 2011.  At that time, he informed the examiner that his tinnitus began 30 to 40 years prior, but that he did not remember having tinnitus in the military.  The Board notes that 40 years prior to December 2011 would be December 1971, several years after service separation.  Again, this evidence weighs against continuity of symptomatology regarding an organic disease of the nervous system.  

The VA examiner opined that tinnitus was less likely than not (less than 50% probability) caused by or a result of military noise exposure.  The rationale was that the onset of tinnitus was after service, per the Veteran's account.  

Regarding hearing loss, the examiner reported the following pure tone thresholds:  




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
65
85
105
LEFT
45
55
65
75
95

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 74 percent in the left ear.

The examiner opined that the Veteran's hearing loss was not at least as likely as not (50% probability or greater) caused by or a result of an event in military service.  The rationale was that hearing was within normal limits at separation, there was no STS (standard threshold shift) from induction to separation, and the Veteran's hearing acuity was actually better at separation than it had been at entry.

The Board finds that the December 2011 VA opinions are adequate as each is accompanied by a rationale that is grounded in, and is consistent with, the evidence, to include the service treatment records, concurrent clinical findings, and statements made by the Veteran to the examiner.  While the lack of a hearing "disability" at service separation does not preclude the establishment of service connection for hearing loss, see Hensley, 5 Vet. App. 155, the fact that a medical examiner bases an opinion upon the audiometric results in service and at service separation does not render the opinion inadequate.  The decision in Hensley simply permits a claimant to substantiate a claim by submitting evidence that a current disability is causally related to service.  Here, there is no medical opinion that purports to relate current hearing loss or tinnitus to service.  The only evidence of such a relationship comes from the Veteran's recent assertions that he experienced hearing loss and tinnitus in the service and continuously thereafter.

It is well established that lay statements are competent evidence with respect to some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr, 21 Vet. App. at 308-09.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d at 1376-77.  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); see 38 C.F.R. § 3.159(a)(2). 

While the Veteran, as a lay person, is competent to describe symptoms such as perceived ringing in the ears, his current account of experiencing ringing in the ears in service conflicts with the account he gave to the VA examiner in December 2011.  In weighing the conflicting statements regarding the onset of tinnitus, the Board must consider the facts known to the Veteran at the time he made each statement.  His statements made relating the onset of tinnitus to service were made in the context of the denial of his claim for service connection.  Thus, he had been informed that the post-service onset of tinnitus was a significant factor in denying his claim.  In contrast, when the Veteran informed the December 2011 VA examiner that he did not remember any tinnitus in service, his claim had not yet been denied.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Furthermore, because the Veteran was then seeking medical treatment, it seems likely that he would report events carefully and accurately.  The "medical diagnosis or treatment" exception to hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  Recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board's reasons.  See Rucker v. Brown, 10 Vet. App. 67 (1997).  

There is no question that the Veteran is competent to relate the onset of ringing in the ears as he remembers it.  Thus, his competency is not at issue with regard to recounting that event.  Rather, it is the accuracy of the Veteran's recent account which the Board finds is lacking.  Simply put, the account recorded in the December 2011 examination report is more reliable and convincing than the Veteran's later statements made to VA adjudicators in support of his claim.  

Although the Veteran is competent to relate perceived ringing in the ears, the Veteran is not competent to state whether or when his hearing acuity decreased, as these determinations require specific audiometric testing that must be conducted by a state-licensed audiologist under VA law.  See 38 C.F.R. § 4.85.  Therefore, his statements that his hearing loss began in service are not competent evidence.  Moreover, his opinion linking current tinnitus to remote noise exposure in service is also not competent evidence.  

The Board has considered the Veteran's assertions as to having engaged in combat with the enemy.  The Board notes that the combat rule (38 C.F.R. § 3.304(d)) does not assist the Veteran in establishing nexus between a current disability and an injury or disease (such as noise exposure) in service, it only aids in determining what occurred in service.  It is uncontested that the Veteran experienced noise exposure in service.  However, the Veteran clearly did not have a hearing loss disability at service separation, as demonstrated by the normal audiometric readings.  The combat rule does not confer upon the Veteran the competence to determine that he had reduced hearing acuity at service separation, or that he had an organic disease of the nervous system to a degree of 10 percent or more within one year of service separation, or to relate current hearing loss to noise exposure in service.  The competent evidence on these questions is negative.  Therefore, the combat rule does not establish any element needed to prove entitlement to service connection for hearing loss.  

With respect to tinnitus, the combat rule requires "satisfactory lay or other evidence" of in-service incurrence or aggravation of tinnitus.  "Satisfactory lay or other evidence" under 38 U.S.C.A. § 1154(b) has been interpreted to mean "credible evidence."  Caluza v. Brown, 7 Vet. App. 498, 510 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  The Board has already found the Veteran's assertion as to onset of tinnitus in service, or within the presumptive period, to be lacking in credibility.  Therefore, such assertion does not constitute satisfactory lay or other evidence of the incurrence of tinnitus in service.  

The Board must acknowledge an inconsistency in the December 2011 examination report.  The examiner checked a series of boxes indicating that (2) the Veteran had hearing loss prior to service, and another box indicating that (2) the hearing in his left ear was aggravated by service.  Such a finding appears to make no sense in light of the discussion provided by the examiner in the same report and therefore must be interpreted as error.  The examiner specifically acknowledged that the Veteran's hearing acuity improved during service.  This is incompatible with a finding of permanent worsening (aggravation).  In contrast, it is completely consistent with the actual service treatment records, which show better hearing acuity at service separation than at entry.  Moreover, the rationale stated for the finding of aggravation also points to a mistake on the part the examiner.  The rationale for the two boxes checked was: "Hearing was WNL, AD.  Hearing was WNL 500-2k Hz with a mild hearing loss at 4k Hz, AS."  In other words, right ear hearing was normal, and left ear hearing was normal with the exception of mild hearing loss at 4000 Hertz.  The Board observes that this rationale addresses only the finding that there was pre-existing hearing loss, as it refers solely to the test results at entry.  It is not a rationale for a finding of aggravation, as it does not refer to the test results at service separation.  

The Board must read the finding regarding aggravation in the context of the entire report.  See Lee v. Brown, 10 Vet. App. 336 (1997) (an etiological opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words).  Where, as here, there is a conflict between the actual words of the examiner and a box checked by the examiner, the Board places greater weight on the examiner's clearly expressed written words than on a box with pre-printed language.  Here, the examiner's words indicate clearly and without question that he did not believe there was a permanent worsening of the Veteran's hearing loss beyond natural progress during service, as he stated that the Veteran's hearing was within normal limits at separation, there was no STS from induction to separation, and the Veteran's hearing was actually better at separation than it had been at entry.  Within the context of the entire report, there is no ambiguity to be resolved.  The examiner could not reasonably have intended aggravation.  

The Board notes that, despite the December 2011 examiner's finding that there was pre-existing hearing loss, the Board has found that the Veteran's hearing was sound for VA purposes at service entry.  This finding has no impact on the Board's decision.

In light of the facts found, i.e., no nexus between current hearing loss and tinnitus and exposure to noise in service, and no manifestation of an organic disease of the nervous system within the presumptive period, the Board concludes that service connection for bilateral hearing loss and tinnitus is not warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran does not assert that there has been any deficiency in the notice provided to him in April 2011 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records and VA outpatient treatment reports.  The RO has also obtained a thorough medical examination regarding the claims, as well as adequate medical opinions.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

The Board has considered whether additional clarification is needed in light of the discrepancy in findings noted in the December 2011 examination report; however, the Board finds that no additional development is necessary.  As discussed above, the examiner's meaning was clear despite the confusing findings.  Therefore, the Board finds that addition development to obtain clarification is not necessary and would not be reasonably likely to benefit the claim.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


